DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered. Currently, claims 1-15 are pending with claim 15 withdrawn and claim 1 amended. The following is a complete response to the October 27, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Applicant’s affirmation of the election of invention I, claims 1-14 is acknowledged. Claim 15 stand as withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sisterolli (WO 2010/135793 A1).
Regarding claim 1, Sisterolli discloses an electrosurgical device for puncturing a tissue comprising an elongate member having a longitudinal axis (see figure 2 with 27/28 having a longitudinal axis) and  defining a lumen for fluid (27 with the lumen defined through the middle as shown in figures 2/3), a distal portion which includes an electrode and a distal face (the distal portion as in figure 2 including the electrode at 6/6’ and the distal face), the distal face defining at least one aperture (the opening through for passage of fluid, see figure 2), the distal face including at least one non-cutting portion and at least one cutting portion configured to deliver energy for puncturing the tissue (1’ being nonconductive as in figure 2, and 6’ being conductive) wherein a distal surface of the electrode forms the at least one cutting portion (distal exposed face of 6’ being a cutting portion), a portion of the at least one cutting portion defining a leading portion partially surrounding a circumference of the at least one aperture (6’ at least partially surrounds the circumference of the aperture formed through the shaft) and at least one a portion of the at least one cutting portion defines a flat tip perpendicular relative to the longitudinal axis of the elongate member (with respect to the shape of the at least one cutting portion at 6’ as shown in figures 1 and 2, such would include a flat tip that is not beveled; this is shown by that distal face at 6’ being flat; the Examiner notes that a plane defined alone this flat distal face would be perpendicular to the longitudinal axis at any point therealong), and wherein an outer diameter of at least one of the distal portion of the electrosurgical device or the electrode 
	Regarding claim 2, Sisterolli provides that the elongate member is comprised of an electrically conductive tube at least partially covered by an electrically insulating material and wherein an electrically exposed portion of the distal face of the elongate member forms the at least one cutting portion (28 coating in 1 and with the exposed portion at 6/6’ forming the cutting portion).
Regarding claim 3, Sisterolli provides that the at least one non-cutting portion comprises the electrically insulating material (1’ is non-cutting and electrically insulative).
	Regarding claim 4, Sisterolli provides that the decreases towards the distal tip of the electrosurgical device comprises a gradual sloped portion to the at least one cutting portion (see figure 2).
	Regarding claim 5, Sisterolli provides that the at least one cutting portion is partially annular (6’ is partially annular as in figure 2).
	Regarding claim 6, Sisterolli provides that the at least one non-cutting portion is defined by the gradual sloped portion (1’ is a gradual sloped portion as in figure 2).
	Regarding claim 7, Sisterolli provides that the at least one cutting portion comprises a notch extending axially along a length of the distal portion of the elongate member (notch formed by the partially circumferential arrangement of 6’ in the tube 28).
	Regarding claim 8, Sisterolli provides that the at least one cutting portion has a smaller cross-sectional area than a cross-sectional area of a distal end of the elongate member (6’ has a smaller cross sectional area due to the taper and partial circumferential arrangement as compared to an entirety of the tube 28 with insulation 1).
6’) and a portion of the notch which is proximal of the electrode is covered by the electrically insulating material (notch formed by the partially circumferential arrangement of 6’ in the tube 28 as in claim 7 above, and further with the portion covered by 1’). 
Regarding claim 12, Sisterolli provides that the elongate member is comprised of electrically conductive material such that energy is delivered along its length to the electrode (28 is conductive).
	Regarding claim 13, Sisterolli provides that the at least one aperture is enclosed by the at least one cutting portion and the electrically insulating material (with 1, 1’ and 6, 6’ enclosing around the aperture as in figure 2).
	Regarding claim 14, Sisterolli provides that the at least one cutting portion further comprises at least one bevel corner which meets with the electrically insulating material (the corner of the bevel formed by the tapered distal end includes a corner that meets the layer 1’ as in figure 2).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sisterolli (WO 2010/135793 A1) as applied to claim 6 above, and further in view of Harris (US Pat. No. 7,651,482 B2).
Regarding claim 9, Sisterolli provides that the at least one cutting portion is configured to produce an elongated cut in the tissue, but fails to provide that the elongated cut avoids coring of the tissue. Harris discloses a similar device as that of Sisterolli and specifically provides for the inclusion of a feature at a distal cutting portion to prevent coring (90/95). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an insert as in Harris within the lumen/aperture of Sisterolli to provide for a combined device that would prevent coring when advancing the device through the body. The prevention of coring would ensure that the lumen for delivery of fluid in Sisterolli would not be 
Regarding claim 10, Sisterolli further provides that the gradual sloped portion dilates as the electrosurgical device is configured to advance through the elongated cut (via the taper of the distal portion functioning to dilate tissue).
Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Sisterolli on pages 5-6 of the Remarks. Therein, Applicant alleges that “Sisterolli illustrates a flat tip which is beveled relative to the longitudinal axis of the elongate member” and notes that a “bevel is defined as ‘at an angle other than a right angle’.” Applicant contrasts this against the added limitation in claim of, noting that the tip of Sisterolli does not provide for “a flat tip which is perpendicular relative to the longitudinal axis of the elongate member”. This is not persuasive. 
As set forth in the updated rejection of claim 1 above, Sisterolli does indeed provide for the newly presented limitation of “a flat tip which is perpendicular to the longitudinal axis of the elongate member” given that Sisterolli teaches in figures 1 and 2 for the shape of the at least one cutting portion at 6’ to be a flat tip. To this, the Examiner notes that Applicant admits on the record that the tip of Sisterolli is indeed “flat” (see page 5 of the October 27, 2021 Remarks, lines 24-25). While Applicant seemingly contrasts this arrangement of the distal tip in Sisterolli with that shown in instant figures 6A and 6B (at portions 104a in each figure), the current recitation of “a flat tip which is perpendicular relative to the longitudinal axis of the elongate 27 extending left/right on the page. For the sake of completeness, the Examiner notes that the instant claim is not so specific as to require that the at least one cutting portion defines a flat tip, where the flat tip has a surface defining a plane with the plane being perpendicular along both axes to the longitudinal axis of the elongate member.  The Examiner therefore maintains that Sisterolli is a proper anticipatory reference for at least the reasoning set forth in the action above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794